—Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered August 12, 1991, convicting him of robbery in the first degree and manslaughter in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
The evidence supports the hearing court’s determination that the defendant was properly advised of his Miranda rights and voluntarily confessed. Moreover, to the extent that the *569defendant’s claims are supported by affidavits outside the record, those claims are not reviewable on this appeal (see, People v Drici, 188 AD2d 611, 612). Balletta, J. P., Miller, Hart and Krausman, JJ., concur.